DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/2/2021 was filed on the mailing date of the claims on 2/2/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claims 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim 20 does fall within at least one of the four categories of patent eligible subject matter because claim 20 recites “A recording medium recording a program…", the recording medium encompasses transitory types such as signals per se.  A signal does not fall into one of the four statutory classes of subject matter.
 	Applicant can follow USPTO’s Subject Matter Eligibility for Computer Readable Media Guideline (http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf) to overcome this 35 U.S.C 101 rejection.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. 	Claim(s) 1, 3, 5, 9, 19, 20 are rejected under 35 U.S.C. 102 anticipated as being anticipated by JP 2015087575A, Ozawa.

2. 	Regarding Claim 1, Ozawa discloses A display device (abstract, A projector) comprising:
 	a power key (page 5, para 2, power key); and
 	at least one processor (page 4, para 7, The control unit 20 includes a CPU (Central Processing Unit) that executes following:
 	determination processing that determines, when turning on a light source in response to a user’s operation on the power key (abstract, projecting the modulated light, includes: a power supply unit 31 that supplies electric power using both a battery 311 and an external power supply. Page 2, para3, the projector 1 is supplied with power from the AC power source and can project an image (image light) onto the screen SC. Page 5, para 2, The operation keys provided in the input operation means 23 (operation panel 231) include a power key for switching on the power. Page 6, para 1, The light source control unit 25 controls the supply and stop of driving power to the light source
device 11 based on an instruction from the control unit 20, and switches between turning on and off
the light source device 11. Page 6, para 9, FIG. 4, when the projector 1 is powered on by the power key), whether a power supply supplying power is a predetermined power supply or not (page 3, para 7, When a power-on operation is performed from the power-off state S1 without connection to an AC power source, the state transits to the battery operation state S2. when it is detected that the battery is connected to the AC power source in the battery operation state S2, an AC operation check is performed to determine whether or not the AC operation state S3 is to be changed. Page3 para 8, The AC operation confirmation is displayed on the display means 40 as a display image G2. Specifically, when the message image for confirming the AC operation that is superimposed and displayed as the display image G2 is changed to the AC operation state S3 (image projection is started), the determination key is operated. Transition with. In this embodiment, as a message image for confirming the AC operation, as shown in the display image G2, a character string “Connected to the AC power source.); and 
 	control processing that displays, when the determination processing determines that the power supply is the predetermined power supply, a power-on continuation confirmation screen and continues, in case of detection of a confirmation operation from the user according to the power-on continuation confirmation screen, lighting of the light source (page 3, para 7, When a power-on operation is performed from the power-off state S1 without connection to an AC power source, the state transits to the battery operation state S2. when it is detected that the battery is connected to the AC power source in the battery operation state S2, an AC operation check is performed to determine whether or not the AC operation state S3 is to be changed. Page3 para 8, The AC operation confirmation is displayed on the display means 40 as a display image G2. Specifically, when the message image for confirming the AC operation that is superimposed and displayed as the display image G2 is changed to the AC operation state S3 (image projection is started). Examiner notes that an “image projection being started” is equivalent to lighting of a light source.).

3. 	Regarding Claim 3, Ozawa discloses The display device according to claim 1, wherein when the determination processing determines that the power supply is different from the predetermined power supply (page 3, para 7, when it is detected that the battery is connected to the AC power source in the battery operation state S2, an AC operation check is performed to determine whether or not the AC operation state S3 is to be changed), the control processing skips the display of the power-on continuation confirmation screen and continues the lighting of the light source (page 7, para 4, step S103 corresponds to a display step of causing the display means 40 to display an image based on setting information).

4. 	Regarding Claim 5, Ozawa discloses The display device according to claim 1, wherein the predetermined power supply is a battery power supply or a DC power supply (page 3, para 7, When a power-on operation is performed from the power-off state S1 without connection to an AC power source, the state transits to the battery operation state S2. when it is detected that the battery is connected to the AC power source in the battery operation state S2, an AC operation check is performed to determine whether or not the AC operation state S3 is to be changed.

5. 	Regarding Claim 9, Ozawa discloses The display device according to claim 1, wherein the light source is turned on by pressing the power key (Page 5, para 2, The operation keys provided in the input operation means 23 (operation panel 231) include a power key for switching on the power. Page 6, para 1, The light source control unit 25 controls the supply and stop of driving power to the light source device 11 based on an instruction from the control unit 20, and switches between turning on and off the light source device 11), and when the predetermined power supply is a DC power supply (page 3, para 7, when it is detected that the battery is connected to the AC power source in the battery operation state S2, an AC operation check is performed to determine whether or not the AC operation state S3 is to be changed) and when the pressing of the power key is detected, the control processing turns on the light source to display an input-signal screen (Page 5, para 2, The operation keys provided in the input operation means 23 (operation panel 231) include a power key for switching on the power. Page 6, para 1, The light source control unit 25 controls the supply and stop of driving power to the light source device 11 based on an instruction from the control unit 20, and switches between turning on and off the light source device 11) or a no-signal screen (examiner notes that or a no signal screen is an alternative not required to be examined).

6. 	Claim 19 is a method claim, rejected with respect to the same limitation rejected in the device claim 1.

7. 	Claim 20 is a recording medium claim, rejected with respect to the same limitation rejected in the device claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claim(s) 7, 9, 11, 13, 15, 17, 18, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015087575A, Ozawa in view of U.S. Patent 2011/0025987, Furumi.

9. 	Regarding Claim 7, Ozawa discloses The display device according to claim 1, 
 	However, Ozawa does not explicitly disclose wherein when the confirmation operation is detected within a predetermined time after the display of the power-on continuation confirmation screen, the control processing displays an input-signal screen or a no-signal screen.
 	Furumi discloses wherein when the confirmation operation is detected within a predetermined time after the display of the power-on continuation confirmation screen (Fig. 4: S114, predetermined time elapsed), the control processing displays an input-signal screen (Fig. 5) or a no-signal screen (examiner notes that or a no signal screen is an alternative not required to be examined).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the projector as taught in Ozawa to incorporate an OSD to superimpose a message to confirm a user to power off the power source or continue powering the projector as taught in Furumi for the purposes of prevent user’s to accidently powering off the projector.

10. 	Regarding Claim 11, Ozawa discloses The display device of claim 9, 
 	However, Ozawa does not explicitly disclose wherein when pressing of a key other than the power key is detected within a predetermined time after the detection of the pressing of the power key, the control processing does not turn on the light source.
 	Furumi discloses wherein when pressing of a key other than the power key is detected within a predetermined time after the detection of the pressing of the power key, the control processing does not turn on the light source (Fig 5: pressing another operation key when "NO". Examiner notes that the other key will keep the projector on when the confirmation message pops up, confirming to shift to standby condition).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the projector as taught in Ozawa to incorporate an OSD to superimpose a message to confirm a user to power off the power source or continue powering the projector as taught in Furumi for the purposes of prevent user’s to accidently powering off the projector.

11. 	Regarding Claim 13, Ozawa discloses The display device according to claim 1,
 	However, Ozawa does not explicitly disclose wherein the power-on continuation confirmation screen includes guidance for a power-on confirmation operation.
 	Furumi discloses wherein the power-on continuation confirmation screen includes guidance for a power-on confirmation operation ([0056], the control unit 20 allows the OSD processing unit 27 to superimpose a message image Mc for confirming the shift to the standby condition (see FIG. 5) on an input image P. As illustrated in FIG. 5, the message image Mc contains a confirmation message for confirming whether to shift to the standby condition, that is, to turn off the power source ("POWER OFF?"), and also contains responses to the confirmation message (pressing the power source key 22a when "YES", and pressing another operation key when "NO"). Thus, the message image Mc urges the user to operate the power source key 22a or other operation keys).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the projector as taught in Ozawa to incorporate an OSD to superimpose a message to confirm a user to power off the power source or continue powering the projector as taught in Furumi for the purposes of prevent user’s to accidently powering off the projector.

12. 	Regarding Claim 15, Ozawa discloses The display device according to claim 1,
 	However, Ozawa does not explicitly disclose wherein the light source when turned off is in a standby state or a sleep state in which the control processing is executed.
 	Furumi discloses wherein the light source when turned off is in a standby state or a sleep state in which the control processing is executed ([0056], the control unit 20 allows the OSD processing unit 27 to superimpose a message image Mc for confirming the shift to the standby condition (see FIG. 5) on an input image P. As illustrated in FIG. 5, the message image Mc contains a confirmation message for confirming whether to shift to the standby condition, that is, to turn off the power source ("POWER OFF?"), and also contains responses to the confirmation message (pressing the power source key 22a when "YES", and pressing another operation key when "NO"). Thus, the message image Mc urges the user to operate the power source key 22a or other operation keys).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the projector as taught in Ozawa to incorporate an OSD to superimpose a message to confirm a user to power off the power source or continue powering the projector as taught in Furumi for the purposes of prevent user’s to accidently powering off the projector.

13. 	Regarding Claim 17, Ozawa discloses The display device according to claim 1,
 	However, Ozawa does not explicitly disclose wherein the control processing reduces light output of the light source when the power- on continuation confirmation screen is displayed to be lower than light output of the light source when an input-signal screen is displayed
 	Furumi discloses wherein the control processing reduces light output of the light source when the power- on continuation confirmation screen is displayed to be lower than light output of the light source when an input-signal screen is displayed (Fig. 4-5; [0055], step S102 after the operation of the power source key 22a, the control unit 20 allows the light source control unit 30 to decrease the level of luminance of the light source 11 to the lower luminance level).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the projector as taught in Ozawa to incorporate an OSD to superimpose a message to confirm a user to power off the power source or continue powering the projector as taught in Furumi for the purposes of prevent user’s to accidently powering off the projector.

14. 	Regarding Claim 18, Ozawa discloses The display device according to claim 1,
 	However, Ozawa does not explicitly disclose wherein a heat amount when the power-on continuation confirmation screen is displayed is a predetermined value or less.
 	Furumi discloses wherein a heat amount when the power-on continuation confirmation screen is displayed is a predetermined value or less (Fig 3: temperature sensor 31 and cooling control unit 32, [0065], the temperature of the projector 1 lowers as the second operation of the power source key 22a is delayed longer. Thus, the user who desires to cool the projector 1 sufficiently may perform the second operation of the power source key 22a after elapse of a time from the first operation of the power source key 22a. Examiner notes that the in Fig. 5: confirmation message can still be displayed since the temperature is at a predetermined value or less, hence fully operational (i.e. not overheating)).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the projector as taught in Ozawa to incorporate an OSD to superimpose a message to confirm a user to power off the power source or continue powering the projector as taught in Furumi for the purposes of prevent user’s to accidently powering off the projector.

15. 	Claim(s) 2, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015087575A, Ozawa in view of U.S. Patent Application 2005/0084234, Ejiri.

16. 	Regarding Claim 2, Ozawa discloses The display device according to claim 1, 
 	However, Ozawa does not explicitly disclose wherein when the confirmation operation from the user according to the power-on continuation confirmation screen is not detected within a predetermined time, the control processing turns off the light source at a predetermined timing.
 	Ejiri teaches when the confirmation operation from the user according to the power-on continuation confirmation screen is not detected within a predetermined time, the control processing turns off the light source at a predetermined timing ([0094], No predetermined time signal is generated, and power is automatically turned OFF. [0095], Power is forcibly turned OFF after a predetermined time interval has elapsed).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the projector as taught in Ozawa to turn off the power after a predetermined time has elapsed without a power button being pressed as taught in Ejiri for the purposes of conserving power when projector is not in use for a predetermined period of time.

17. 	Regarding Claim 6, Ozawa in view of Ejiri discloses The display device according to claim 2, 
 	Ozawa discloses wherein the predetermined power supply is a battery power supply ((page 3, para 7, when it is detected that the battery is connected to the AC power source in the battery operation state S2, an AC operation check is performed to determine whether or not the AC operation state S3 is to be changed)) or a DC power supply (examiner notes that DC power supply is an alternative not required to be examined).

18. 	Regarding Claim 10, Ozawa in view of Ejiri discloses The display device according to claim 2, 
 	Ozawa discloses wherein the light source is turned on by pressing the power key ((Page 5, para 2, The operation keys provided in the input operation means 23 (operation panel 231) include a power key for switching on the power. Page 6, para 1, The light source control unit 25 controls the supply and stop of driving power to the light source device 11 based on an instruction from the control unit 20, and switches between turning on and off the light source device 11), and when the predetermined power supply is a DC power supply and when the pressing of the power key is detected (page 3, para 7, when it is detected that the battery is connected to the AC power source in the battery operation state S2, an AC operation check is performed to determine whether or not the AC operation state S3 is to be changed), the control processing turns on the light source to display an input-signal screen (Fig. 1 a-c, Page 5, para 2, The operation keys provided in the input operation means 23 (operation panel 231) include a power key for switching on the power. Page 6, para 1, The light source control unit 25 controls the supply and stop of driving power to the light source device 11 based on an instruction from the control unit 20, and switches between turning on and off the light source device 11) or a no-signal screen (examiner notes that or a no signal screen is an alternative not required to be examined).

19. 	Claim(s) 8, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Ejiri as applied to claim 2 above, and further in view of U.S. Patent 2011/0025987, Furumi.

20. 	Regarding Claim 8, Ozawa in view of Ejiri discloses The display device according to claim 2, 
 	However, Ozawa in view of Ejiri does not explicitly disclose wherein when the confirmation operation is detected within a predetermined time after the display of the power-on continuation confirmation screen (Fig. 4: S114, predetermine time elapsed), the control processing displays an input-signal screen (Fig. 5) or a no-signal screen
 	Further, Furumi discloses wherein when the confirmation operation is detected within a predetermined time after the display of the power-on continuation confirmation screen (Fig. 4: S114, predetermine time elapsed), the control processing displays an input-signal screen (Fig. 5) or a no-signal screen (examiner notes that or a no signal screen is an alternative not required to be examined).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Ozawa in view of Ejiri to incorporate an OSD to superimpose a message to confirm a user to power off the power source or continue powering the projector as taught in Furumi for the purposes of prevent user’s to accidently powering off the projector.

21. 	Regarding Claim 12, Ozawa in view of Ejiri discloses The display device of claim 10, 
 	However, Ozawa in view of Ejiri does not explicitly disclose wherein when pressing of a key other than the power key is detected within a predetermined time after the detection of the pressing of the power key, the control processing does not turn on the light source.
 	Further, Furumi discloses wherein when pressing of a key other than the power key is detected within a predetermined time after the detection of the pressing of the power key, the control processing does not turn on the light source (Fig 5: pressing another operation key when "NO". Examiner notes that the other key will keep the projector on when the confirmation message pops up, confirming to shift to standby condition).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Ozawa in view of Ejiri to incorporate an OSD to superimpose a message to confirm a user to power off the power source or continue powering the projector as taught in Furumi for the purposes of prevent user’s to accidently powering off the projector.

22. 	Regarding Claim 14, Ozawa in view of Ejiri discloses The display device according to claim 2, 
 	However, Ozawa in view of Ejiri does not explicitly disclose wherein the power-on continuation confirmation screen includes guidance for a power-on confirmation operation
 	Further, Furumi discloses wherein the power-on continuation confirmation screen includes guidance for a power-on confirmation operation (Fig. 5: Power off? Yes: press power source key; No: press other key, examiner notes that confirmation message is a guidance).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Ozawa in view of Ejiri to incorporate an OSD to superimpose a message to confirm a user to power off the power source or continue powering the projector as taught in Furumi for the purposes of prevent user’s to accidently powering off the projector.

23. 	Regarding Claim 16, Ozawa in view of Ejiri discloses The display device according to claim 2, 
 	However, Ozawa in view of Ejiri does not explicitly disclose wherein the light source when turned off is in a standby state or a sleep state in which the control processing is executed.
 	Further, Furumi discloses wherein the light source when turned off is in a standby state or a sleep state in which the control processing is executed ([0051], the control unit 20 allows the light source control unit 30 to turn off the light source 11 and shifts the projector 1 to the standby condition).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997. The examiner can normally be reached Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422